Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the 35 USC § 112(b) rejections of claims 18 and 20 have been remedied by the amendments and Examiner agrees. The claims as amended have been entered.
Examiner notes that the claim amendments do not change Examiner’s interpretation of the claims for 35 USC § 103 purposes. By extension, the amendments made to claims 1, 3, 7 and 9-17 do not traverse any of the 35 USC § 103 rejections.
Regarding Applicant’s argument starting on page 23 regarding claim 1: Applicant argues that claim 1 is not taught by the cited prior art under USC § 103. Specifically, Applicant argues: 1. The prior art of record does not fairly disclose or suggest "receiving a first set of data by a user terminal device of a company over a network, comprising financial data of the company from an internal database of the company." 2. The prior art of record does not fairly disclose or suggest "creating a probabilistic hotel demand forecast model by way of unsupervised continual machine learning via a processor of the user terminal device of the company." 3. The prior art of record does not fairly disclose or suggest "computing a probabilistic hotel demand forecast for a hotel ... based on a statistical analysis of prior hotel stays at the hotel ... with an adjustment based on at least the financial data of the first set of data, wherein the adjustment is computed by the computer based on a prior effect of at least the financial data on a number of prior hotel stays." 4. The prior art of record does not fairly disclose or suggest "conserving the network and the user terminal resources by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location conserving the network and the user terminal resources by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location." 5. One skilled in the art would not combine (i) Adkins, (ii) Cotton, (iii) Ramani, and (iv) Vavul as suggested by the Final Office Action. 6. The references of (i) Adkins, (ii) Cotton, (iii) Ramani, and (iv) Vavul cannot be combined as suggested and there is no expectation of success in their combination. 7. The Office Action relies on impermissible hindsight in its elaborate combination of four (4) references: (i) Adkins, (ii) Cotton, (iii) Ramani, and (iv) Vavul. These arguments have been fully considered, but arguments 1 and 2 are moot in light of the USC § 103 rejection below, and arguments 3 and 4 are unpersuasive. 
With regard to Applicant’s argument 1 starting on page 13, it has been fully considered, but is not persuasive. Applicant argues that Adkins in view of Cotton in view of Vavul does not disclose "receiving a first set of data by a user terminal device of a company over a network, comprising financial data of the company from an internal database of the company." Applicant cites Adkins, Cotton, and Vavul and states that the references do not teach  “two separate entities (e.g., entity A and entity B), the processing and data used, is performed by entity A (i.e., the company) with respect to entity B (i.e., the hotel) using the resources and data of entity A (i.e., the company),” and that the references cited therefore do not teach "receiving a first set of data by a user terminal device of a company over a network, comprising financial data of the company from an internal database of the company." Specifically, Applicant argues that Vavul does not remedy the deficiencies of Adkins in view of Cotton, but Examiner respectfully disagrees. Examiner is appreciative for the clarifying descriptions and analogy provided by Applicant, but disagrees with Applicant’s assessment of the combination of Adkins in view of Cotton in view of Vavul. As shown in the citations of Vavul, Vavul teaches analyzing data corresponding to specific users belonging to a company stored on the company’s internal database. This is further clarified by [Abstract] and [0042] where Vavul describes tailoring travel bookings based on client preferences and based on data collected from Internal Databases ... maintained by the client. Fig. 1 and [0037] further bolster Examiner’s argument stating that the “Travel Manager 105 acts as an intermediary between a first party comprising information suppliers 101 and a second party comprising clients 103 and end users 104.” Examiner maintains that Adkins in view of Cotton in view of Vavul teaches the aforementioned claim language and maintains their rejection as shown in the Final Rejection 35 USC § 103 section.
With regard to Applicant’s argument 2 starting on page 23, it has been fully considered, but is moot. Examiner respectfully maintains that Adkins in view of Cotton in view of Vavul teaches creating a probabilistic hotel demand forecast model, however Examiner agrees with Applicant that Adkins in view of Cotton in view of Vavul does not disclose creating the model by way of unsupervised continual machine learning. Ramani, however, cures the deficiencies of Adkins in view of Cotton in view of Vavul in teaching the use of unsupervised continual machine learning to create a model. Applicant makes that argument that “The use of model ... is wholly different from a creation of a supervised machine learning model,” but Examiner disagrees that the claim language includes the creation of a supervised machine learning model. The claim language specifically states, “creating a probabilistic hotel demand forecast model by way of unsupervised machine learning ...” Nowhere in the claim language is there a creation of a supervised machine learning model.
Applicant’s argument 3 starting on page 22 is similar to Applicant’s argument 1 in its issue with the internal database claim language and how Adkins in view of Cotton in view of Vavul teach this claim language. As shown in the citations of Vavul, Vavul teaches analyzing data corresponding to specific users belonging to a company stored on the company’s internal database. This is further clarified by [Abstract] and [0042] where Vavul describes tailoring travel bookings based on client preferences and based on data collected from Internal Databases ... maintained by the client. Fig. 1 and [0037] further bolster Examiner’s argument stating that the “Travel Manager 105 acts as an intermediary between a first party comprising information suppliers 101 and a second party comprising clients 103 and end users 104.” Examiner maintains their rejection as shown in the 35 USC § 103 section below.
Regarding Applicant’s argument 4 starting on page 33, the claim language as written conserving resources of the network and the user terminal device of the company is merely an intended result of reducing a number of iterations and time to find agreement between the user terminal device of the company and a user terminal device of the hotel which is merely an intended result of displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location. The only functional claim language of these limitations is displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location, which Examiner maintains is disclosed Adkins in view of Cotton in view of Vavul as shown in the rejection below. As noted in the 112(b) rejection below, it is unclear which user terminal device is being referred to in line 14 of claim 1, but Examiner believes their interpretation is accordance with Applicant’s intentions. Applicant appears to focus their arguments on the deficiencies of each cited reference individually but is not considering the teachings of Adkins in view of Cotton in view of Vavul in combination. Examiner maintains that Adkins in view of Cotton in view of Vavul disclose a company user terminal device displaying a probabilistic hotel demand forecast for a hotel, which, as described above, has been determined to be the only functional claim language for the limitations in question.
Regarding Applicant’s arguments 5-7 starting on page 27, Examiner maintains that the combination of Adkins, Cotton, Ramani, and Vavul is obvious to one of ordinary skill in the art. The combination of these references was not driven by mere simple substitution as claimed by Applicant, nor was the combination conclusory asserted. Motivation statements for the combination of each reference have been provided in the Final Rejection, and each statement provides a detailed description of why Examiner believes one of ordinary skill in the art would view the combination as obvious. Examiner notes that the combination of the references does not require the entirety of each invention to be combined and result in a functional combined system capable of performing all of the functions of each individual system. For example, a combination may merely result in a system that uses parts and concepts from each reference resulting in a system capable of performing the same functions in the same way as the claim language. Examiner further notes that all references cited are inventions in the field of personalized data analysis in commerce (all references and applicant’s invention are classified under the CPC G06Q/30 (Commerce, e.g. shopping or e-commerce)), and, although the specific applications embodied in each invention are slightly different, the field of invention is the same thereby making it obvious to one of ordinary skill in the art of personalized data analysis to combine the aforementioned references.
Regarding Applicant’s arguments regarding claims 2-20, Examiner maintains their rejections on the same basis of the rejections of claim 1 discussed above and in the USC § 103 rejections section of the Final Rejection. 

/C.G./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/               Primary Examiner, Art Unit 3628